Citation Nr: 0718206	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-24 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a special home adaptation housing grant and a 
certificate of eligibility for assistance in acquiring 
specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran has one service-connected disability, bipolar 
disorder, currently rated as 100 percent disabling; the 
veteran is also receiving special monthly compensation for 
being housebound.  

2.  For purposes of entitlement to a certificate to 
eligibility for assistance in acquiring specially adapted 
housing, it is not found that the veteran has a permanent and 
total service-connected disability that precludes locomotion 
without the constant aid of braces, crutches, canes, or a 
wheelchair.  

3.  For purposes of a special home adaptation grant, there is 
no evidence that the veteran has permanent and total 
disability that is due to blindness in both eyes with 5/200 
visual acuity or less, or includes the anatomical loss or 
loss of use of both hands.  


CONCLUSIONS OF LAW

1.  Entitlement to specially adapted housing is not 
established.  38 U.S.C.A. 
§ 2101(a) (West 2002); 38 C.F.R. § 3.809 (2006).

2.  Entitlement to a special home adaptation grant is not 
established.  38 U.S.C.A. 
§ 2101(b) (West 2002); 38 C.F.R. § 3.809a (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A 2101(a) may be 
extended if a veteran has the requisite service and service-
connected disability.  38 C.F.R. § 3.809.  The veteran must 
be entitled to compensation for permanent and total 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or, (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; 
or, (3) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury that so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or, (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 C.F.R. 
§ 3.809(b).

"Preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).  In this case, the veteran does not use wheelchair, 
braces, crutches, or canes as a normal mode of locomotion.

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  This type of 
assistance is not available to any veteran more than once.  
38 C.F.R. § 3.809a.  

The veteran contends that he is entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing and a special home adaptation grant because of the 
severity of his nonservice-connected lumbar spine disability.  
The veteran's lumbar spine disability, however, does not lead 
to entitlement to either benefit because it is not service-
connected.  

The evidence of record does not show that the veteran's 
service-connected bipolar disorder meets any of the criteria 
for either housing benefit.  That is, it has not caused the 
loss or loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  The Board notes that there 
is no evidence or allegation of blindness in both eyes or 
loss or loss of use of an upper extremity.  As the evidence 
shows that the veteran does not meet the applicable criteria, 
he is not eligible for specially adapted housing.  

The Board finds that the veteran is not eligible for a 
special home adaptation grant because he does not meet the 
criteria.  That is, there is no evidence that the veteran has 
permanent and total disability that (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 C.F.R. § 3.809a(b).  

As the veteran does not meet any of the basic eligibility 
requirements for entitlement to a certificate for assistance 
in acquiring specially adapted housing or a special home 
adaptation grant, the preponderance is against the veteran's 
claim, and it must be denied.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the December 
2003 VCAA notice otherwise fully notified the veteran of the 
need to give VA any evidence pertaining to his claim.  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that an 
effective date would be assigned if his claims were granted.  
However, since the veteran's claims are being denied, no 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


